Citation Nr: 1602053	
Decision Date: 01/19/16    Archive Date: 01/27/16

DOCKET NO.  09-12 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Whether new and material evidence has been received in order to reopen a claim for service connection for chronic renal failure, and, if so, whether service connection is warranted, to include as due to herbicide exposure and/or as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to chronic renal failure and/or service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to November 1967, to include service in the Republic of Vietnam.  He died in December 2011 and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional (RO) in Cleveland, Ohio.  Thereafter, the Veteran perfected his appeal as to such denial.  However, prior to the certification of his claim to the Board, he died.  Subsequently, the RO recognized the appellant as an eligible substitute claimant in a February 2013 letter.

In November 2015, the appellant testified at a Board hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing is of record.  At such time, the undersigned held the record open for 60 days until January 1, 2016, for the receipt of additional evidence; however, to date, none has been submitted.

This appeal was processed using the Virtual VA and Veteran Benefits Management System (VBMS) paperless claims processing systems.

The reopened claim of entitlement to service connection for chronic renal failure,  as well as the claim of entitlement to service connection for erectile dysfunction are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a final June 2003 rating decision, service connection for chronic renal failure was denied.

2.  Evidence associated with the record since the final June 2003 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the claim of entitlement to service connection for chronic renal failure.


CONCLUSIONS OF LAW

1.  The June 2003 rating decision that denied service connection for chronic renal failure is final.  38 U.S.C. § 7105(c) (West 2002) [(West 2014)]; 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2002) [(2015)].

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for chronic renal failure.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the claim of entitlement to service connection for chronic renal failure is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the issues is deferred pending additional development consistent with the VCAA.

Rating actions are final and binding based on the evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c) (West 2014); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, 20.302(a) (2015).

Service connection for chronic renal failure, to include as due to herbicide exposure, was originally denied in a rating decision issued in June 2003.  At such time, the RO considered the Veteran's service treatment records and private treatment records.  The RO noted that the Veteran's service treatment records did not contain any evidence showing a diagnosis of or treatment for cardiovascular-renal disease, to include chronic renal failure.  Additionally, the RO noted that chronic renal failure was not diagnosed until November 2002.  As the medical evidence failed to show any renal findings within one year of the Veteran's separation from service, the RO denied service connection on a presumptive basis.  Furthermore, the RO determined that the available scientific evidence did not support a relationship between exposure to herbicides and chronic renal failure. Thus, the RO denied the claim.

In June 2003, the Veteran was advised of the decision and his appellate rights.  However, no further communication regarding his claim of entitlement to service connection for chronic renal failure was received until March 2006, when VA received his application to reopen his claim.  Therefore, the June 2003 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002) [(West 2014)]; 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2002) [(2015)].  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the claim for service connection for chronic renal failure was received prior to the expiration of the appeal period stemming from the June 2003 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

In March 2006, the Veteran filed a request to reopen his claim of entitlement to service connection for chronic renal failure.  In connection with such application, he supplemented his argument for service connection by asserting that his chronic renal failure was secondary to his diabetes mellitus (for which service connection was subsequently granted in June 2006).  In support of his claim to reopen, the Veteran submitted private treatment records showing ongoing treatment for chronic renal failure.  Additionally, the Veteran underwent a VA examination in August 2006 addressing the nature and etiology of his chronic renal failure and its relationship to his service-connected diabetes mellitus.  The RO issued a rating decision in September 2006 that found that new and material evidence had been received sufficient to reopen the claim for service connection for chronic renal failure; however, the RO denied the claim on the merits.

Thereafter, in October 2006, the Veteran requested that his claim be reconsidered based upon newly-received medical evidence, including an October 2006 letter from his private physician, Dr. R.H., who opined that the Veteran's service-connected diabetes mellitus was the cause of the Veteran's chronic renal failure.  The Veteran also submitted a September 2006 letter from another private physician, Dr. T.F., who opined that the Veteran's chronic renal failure was most likely due to a combination of long-term effects of hypertension and diabetes.  Thus, as explained in more detail below, because this evidence was both new and material, and because it was received within one year of the September 2006 rating decision, that decision never became final.  Given the lack of finality of the September 2006 rating decision pursuant to 38 C.F.R. § 3.156(b), the Board finds that this current appeal stems from the Veteran's March 2006 claim to reopen.

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In addition to private treatment records submitted by the Veteran, the August 2006 VA examination, the September 2006 letter from Dr. T.H., and the October 2006 letter from Dr. R.H., evidence received since the final June 2003 rating decision includes a September 2012 VA medical opinion, a November 2012 VA addendum opinion, and lay statements from both the Veteran and the appellant, including the appellant's testimony before the undersigned Veterans Law Judge at the November 2015 Board hearing.  As the aforementioned evidence was not previously considered by the RO in the June 2003 decision, it is considered new.

Furthermore, the Board finds that the new evidence relates to an unestablished fact necessary to substantiate the claim for service connection for chronic renal failure.  In this regard, the September 2006 and October 2006 private medical opinions related the Veteran's chronic renal failure to his service-connected diabetes mellitus.  Additionally, the September 2012 VA medical opinion also related the Veteran's chronic renal failure to his service-connected diabetes mellitus.  This newly submitted evidence is presumed to be credible for the purpose of reopening the claim.  Thus, the Board finds that new and material evidence has been received to reopen the claim of entitlement to service connection for chronic renal failure.  Accordingly, the claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).



ORDER

New and material evidence having been received, the claim of entitlement to service connection for chronic renal failure is reopened; the appeal is granted to this extent only.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the  reopened claim for service connection for chronic renal failure and the claim for service connection for erectile dysfunction, so that the appellant is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Chronic Renal Failure

The appellant alleges that service connection for the Veteran's chronic renal failure is warranted as such disorder is directly related to his military service.  Specifically, she contends that the Veteran's chronic renal failure is a result of his exposure to herbicides while serving in the Republic of Vietnam.  See November 2015 Hearing Transcript, Pg. 20.  Alternatively, the appellant alleges that the Veteran's chronic renal failure is secondary to his service-connected diabetes mellitus.  Id. at Pg. 3.

With regard to the allegation that the Veteran's chronic renal failure was secondary to his service-connected diabetes mellitus, the Board notes that service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  Id.; see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The record contains a number of opinions addressing the issue of whether the Veteran's chronic renal failure was related to his service-connected diabetes mellitus.  Unfortunately, however, the Board finds that each of these opinions is inadequate to adjudicate the claim.

In support of his claim, the Veteran submitted two private opinions, dated in September 2006 and October 2006.  In the September 2006 opinion, Dr. T.F. opinion that the Veteran's "kidney failure is most likely due to a combination of long term effects of hypertension and diabetes."  No further explanation or rationale was provided.  In the October 2006 letter, Dr. R.H. opined that the Veteran's diabetes mellitus was "the cause of kidney failure."  Again, no further explanation or rationale was provided.  

Without any supporting rational, the Board finds that these opinions are inadequate to support the basis for an award of service connection.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that a medical examination report must contain not only clearly conclusions with supporting data, but also a reasonable medical explanation connecting the two); see also Stefl v. Nicholson, 21 vet. App. 120, 124 (2007) (stating that a medical opinion support is conclusion with an analysis that the Board can consider and weigh against contrary opinions).

Turning to the VA examinations of record, in August 2006, the Veteran underwent a VA examination to address the nature and etiology of his chronic renal failure.  The examination report noted the Veteran was diagnosed with diabetes mellitus in January 2006.  The examiner also noted that the Veteran had suffered from hypertension for fifteen to eighteen years, had been diagnosed with chronic renal failure in 2002, and began dialysis in March 2006.  The examiner opined that the Veteran's chronic renal failure was not secondary to his diabetes mellitus, but was instead related to his hypertension.  The examiner also opined that hypertension was not caused by diabetes mellitus because the Veteran's hypertension predated his diabetes mellitus by fifteen to eighteen years.  The examiner also reasoned that a number of private treatment records, including a December 2002 biopsy report, documented the Veteran's long history of  hypertension and related his chronic renal failure to his hypertension.  Finally, the examiner noted that there was no objective evidence of diabetic neuropathy during the examination.

The Board finds that this examination is inadequate.  Although the examiner opined that the Veteran's chronic renal failure was secondary to his hypertension, and not his service-connected diabetes mellitus, the examiner failed to adequately address whether the Veteran's service-connected diabetes mellitus aggravated his chronic renal failure.  38 C.F.R. § 3.310; Allen, supra.  An opinion that something "is not related to" or "is not due to" does not answer the question of aggravation.  Allen, supra, at 448.  

Furthermore, the August 2006 examination report does not address the medical evidence of record showing that the Veteran began to experience problems associated with diabetes mellitus as early as February 1997, when a private treatment record noted that the Veteran had impaired glucose tolerance.  In this regard, in Stefl, supra, at 124, the Court determined that "a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion."  Additionally, the Court has held that, in order for a medical opinion to be given weight, it must be: (1) based upon sufficient facts or data; (2) be the product of reliable principles and methods; and (3) be the result of principles and methods reliably applied to the facts.  Nieves-Rodriguez, supra.

In April 2007, the Veteran underwent a VA examination to address whether his erectile dysfunction was related to his service-connected diabetes mellitus.  The examiner also addressed the relationship between the Veteran's chronic renal failure and his service-connected diabetes mellitus.  The examiner noted that the Veteran had long-standing hypertension, and that the medical evidence of record did not reveal a diagnosis of or treatment for diabetic peripheral neuropathy.  The examiner highlighted the December 2002 biopsy report that noted that "the nephron loss  . . . appears to be (and most highly consistent with) chronic severe [sic] hypertensive glomerulopathy as the primary lesion (probably originating many years ago, prior to good hypertension control) and/or arteriosclerosis and arteriolosclerosis involving the kidneys."  The examiner also noted that the Veteran's urine microalbumin during his August 2006 VA examination was not elevated and that, "[e]ven on dialysis, it would be extraordinarily unusual not to have significant microalbuminuria if diabetes were the cause of the Veteran's renal failure."  The examiner concluded that, "[a]lthough it appears that the [V]eteran had glucose intolerance for several years prior to the active diagnosis of diabetes was made, his renal functional was already impaired, secondary to years of poorly controlled hypertension."

Similar to the August 2006 VA examination, the Board finds that this examination report also failed to adequately address whether the Veteran's service-connected diabetes mellitus aggravated his chronic renal failure.  38 C.F.R. § 3.310; Allen, supra.  In this regard, the examiner focused her analysis on the fact that the December 2002 biopsy report attributed the origin of the Veteran's chronic renal failure to his longstanding hypertension.  Furthermore, the examiner noted that the Veteran's urine microalbumin was elevated enough to cause his chronic renal failure.  However, it is still unclear whether the Veteran's service-connected diabetes mellitus nevertheless aggravated his chronic renal failure beyond its natural progression.

In September 2012, a VA medical opinion was ordered to address the question of whether the Veteran's death was related to his service-connected diabetes mellitus or coronary artery disease.  In the report, the examiner noted that the Veteran was on hemodialysis due to end stage renal disease caused by his diabetes, and that the Veteran was predisposed to episodes of volume overload that would be refractory to medical therapy.  The examiner opined that it was at least as likely as not that the Veteran's service-connected diabetes mellitus, which led to end stage renal disease requiring hemodialysis, contributed to his death due to respiratory failure due to volume overload.

In a November 2012 addendum opinion, the September 2012 examiner deviated from his original opinion by saying that the Veteran was diagnosed with hypertension in the 1990s and that he was not diagnosed with diabetes mellitus until January 2006.  The examiner referenced the December 2002 biopsy report which related the Veteran's chronic renal failure to his hypertension.  The examiner also opined that the Veteran's diabetes mellitus was not present long enough to have aggravated the Veteran's chronic renal failure since the Veteran was started on hemodialysis in March 2006, only a few months after he was diagnosed with diabetes mellitus.

With regard to the September 2012 VA opinion and the November 2012 addendum opinion, the Board finds that these opinions are also inadequate.  Similar to the August 2006 opinion, the opinions do not appear to be based upon a sufficient amount of facts or data.  See Nieves-Rodriguez, supra.  For example, while the September 2012 opinion noted that the Veteran's diabetes mellitus led to his end stage renal disease, the examiner failed to address the significance, if any, of the December 2002 private biopsy report linking the Veteran's chronic renal failure to his longstanding hypertension.  With regard to the November 2012 opinion, the examiner did not address the Veteran's private treatment record showing that, as early as February 1997, the Veteran demonstrated impaired glucose tolerance.  This is of particular significance given that the examiner based his aggravation opinion on the fact that the Veteran was diagnosed with diabetes mellitus in January 2006 and was put on hemodialysis in March 2006 which was not enough time for the Veteran's service-connected diabetes mellitus to have aggravated his chronic renal failure.

Furthermore, with regard to the allegation that the Veteran's chronic renal failure was a direct result of his exposure to herbicides, the Board notes that none of the VA examination reports or private medical opinions address whether that disability is related to his presumed exposure to herbicides while serving in the Republic of Vietnam.   

The Board notes that chronic renal failure is not among the presumptive diseases associated with exposure to herbicides listed in 38 C.F.R. § 3.309(e) (2015).  Nevertheless, service connection for a disability claimed as due to herbicide exposure may also be established by showing that a disability is, in fact, causally linked to such exposure.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Thus, on remand, a new VA medical opinion should be obtained to determine whether the Veteran's chronic renal failure was related to his presumed exposure to herbicides while serving in the Republic of Vietnam.  Furthermore, the VA medical opinion should also address whether the Veteran's chronic renal failure was either caused or aggravated by his service-connected diabetes mellitus.  38 C.F.R. § 3.310; Allen, supra.   

Erectile Dysfunction

The appellant alleges that service connection for the Veteran's erectile dysfunction is warranted as secondary to his service-connected diabetes mellitus.  See November 2015 Hearing Transcript, Pg. 3.  During her November 2015 hearing, she also alleged that the Veteran's erectile dysfunction was secondary to the medication he took for his diabetes mellitus.  See id. at 13  Alternatively, the evidence of record has raised the possibility that the Veteran's erectile dysfunction is secondary to his chronic renal failure.  See September 2006 Opinion from Dr. T.F.; April 2007 VA Examination.

As noted above, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  Id.; see also Allen, supra.

The record contains two opinions addressing the issue of whether the Veteran's erectile dysfunction was related to his service-connected diabetes mellitus.  Unfortunately, however, the Board finds that both of these opinions are inadequate to adjudicate the claim.

In support of his claim, the Veteran submitted a private opinion, dated in September 2006.  In the opinion, Dr. T.F. opined that the Veteran suffered from diabetes, renal failure, and hypertension, and that those diagnoses led to erectile dysfunction.  No further explanation or rationale was provided.

Similar to the private opinions addressing the relationship between the Veteran's chronic renal failure and his service-connected diabetes mellitus, without any rational to support the opinion, the Board finds that the September 2006 opinion is inadequate to support the basis for an award of service connection.  See Nieves-Rodriguez, supra; see also Stefl, supra.

In April 2007, the Veteran was afforded a VA examination to address the nature and etiology of his erectile dysfunction.  The examiner noted that the record was silent for any complaints of or treatment for peripheral neuropathy.  The examiner also noted the appellant's November 2006 statement that the Veteran began to experience problems with erectile dysfunction beginning at the end of 2005.  See November 2006 Statement in Support of Claim.  The examiner opined that it was less likely than not that the Veteran's erectile dysfunction was related to his several years of glucose intolerance and current diabetes mellitus.  The examiner reasoned that there was no medical evidence showing any neurologic manifestations of the Veteran's diabetes mellitus.  Furthermore, the examiner noted that the December 2002 biopsy report did not show any neurologic changes one would expect if diabetic nephropathy was present.  Due to the absence of any neurological manifestations, the examiner reasoned that, it was extremely unlikely that the Veteran's erectile dysfunction was secondary to his service-connected diabetes mellitus.  Instead, the examiner opined that his erectile dysfunction was likely related to the negative vascular effects of his hypertension as well as the multiple medications he has taken in the past and at present.  The examiner also noted that depression, anxiety, and worsening health could also be factors.  Finally, the examiner opined that the Veteran's chronic renal failure could also contribute to his erectile dysfunction.

The Board finds that this opinion is inadequate.  Although the examiner opined that the Veteran's erectile dysfunction was less likely than not related to his diabetes mellitus, but instead was more likely than not related to the negative vascular effects associated with his hypertension and his various medications, the examiner failed to adequately address whether the Veteran's service-connected diabetes mellitus aggravated his erectile dysfunction.  38 C.F.R. § 3.310; Allen, supra.  Again, an opinion that something "is not related to" or "is not due to" does not answer the question of aggravation.  Allen, supra, at 448.  

As noted above, once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  See Barr, supra.  Accordingly, given the deficiencies in the April 2007 examination, as well as the lack of rationale in the September 2006 private opinion, the Board concludes that an new VA medical opinion is necessary to adequately address the appellant's claim.  

Also, the Board finds that, since the evidence of record, including the September 2006 private opinion and the April 2007 VA examination, has raised the possibility that the Veteran's erectile dysfunction was secondary to his chronic renal failure, the Board finds that the claim for service connection for erectile dysfunction is inextricably intertwined with the claim for service connection for chronic renal failure.  Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991) (issues are inextricably intertwined when a decision on one issue would have a significant impact on another).  Finally, as both claims are being remanded for new medical opinions, the Board finds that the selected examiner should also address the relationship, if any, between the Veteran's chronic renal failure and his erectile dysfunction.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain a VA medical opinion from an appropriate medical professional so as to determine the nature and etiology the Veteran's chronic renal failure and erectile dysfunction.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims file and this REMAND have been reviewed.

Following a review of the full record, the examiner should offer an opinion on the following questions:



Chronic Renal Failure

(A)  Was the Veteran's chronic renal failure at least as likely as not (50 percent or greater probability) due to or caused by his military service, to include as due to his presumed exposure to herbicides while serving in the Republic of Vietnam?

(B)  Was the Veteran's chronic renal failure at least as likely as not (a 50 percent or higher degree of probability) due to or caused by his service-connected diabetes mellitus?

(C)  Was the Veteran's chronic renal failure at least as likely as not (a 50 percent or higher degree of probability) aggravated beyond its natural progression by his service-connected diabetes mellitus?  

Erectile Dysfunction

(A)  Was the Veteran's erectile dysfunction at least as likely as not (a 50 percent or higher degree of probability) due to or caused by his service-connected diabetes mellitus?

(B)  Was the Veteran's erectile dysfunction at least as likely as not (a 50 percent or higher degree of probability) aggravated beyond its natural progression by his service-connected diabetes mellitus?  

(C)  Was the Veteran's erectile dysfunction at least as likely as not (a 50 percent or higher degree of probability) due to or caused by his chronic renal failure?

(D)  Was the Veteran's erectile dysfunction at least as likely as not (a 50 percent or higher degree of probability) aggravated beyond its natural progression by his chronic renal failure?  

In offering any opinion, the selected examiner(s) is requested to fully review the claims file, to include the private treatment records, as well as the positive and negative opinions that address the question of secondary service connection as outlined above.  The rationale for any opinion regarding causation or aggravation must be provided.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the appellant's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the appellant and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The appellant need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


